NUMBER 13-18-00162-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GEORGE GUADALUPE QUINTANILLA,                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On Appeal from the 93rd District Court
                         of Hidalgo County, Texas.



                          ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       Appellant, George Guadalupe Quintanilla, filed a notice of appeal with this Court

from his conviction in trial court cause number CR-1283-16-B.             The trial court’s

certification of the defendant’s right to appeal does not contain the defendant’s signature.

See TEX. R. APP. P. 25.2(d). On March 23, 2018 and May 10, 2018, the Clerk of the
Court requested that the trial court provide an amended certification of defendant’s right

of appeal containing the defendant’s signature, or alternatively, provide a response

explaining why it cannot be provided to the Court. The trial court has not provided a

response or an amended certification.

       The Texas Rules of Appellate Procedure require the trial court to enter a

certification of the defendant’s right of appeal in every case in which it enters a judgment

of guilt or other appealable order. See id. 25.2(a)(2). The certification must include a

notice that the defendant has been informed of his rights concerning an appeal, as well

as any right to file a pro se petition for discretionary review.      See id. 25.2(d). The

certification must be signed by the defendant and a copy must be given to him. See id.

25.2(d).

       The record in this cause contains the trial court’s certification pursuant to TEX. R.

APP. P. 25.2(a)(2), but the certification is defective because it has not been signed by the

defendant. Accordingly, we direct the trial court to remedy the defect in the certification

by preparing and filing a “Trial Court’s Certification of Defendant’s Right of Appeal” which

includes the defendant’s signature. All of the provisions of 25.2(d) should be complied

with including the requirement that the defendant be informed of his rights concerning an

appeal, as well as any right to file a pro se petition for discretionary review. The trial

court's amended certification, and any orders it enters shall be included in a supplemental

clerk's record. The trial court is directed to cause the supplemental clerk's record to be

filed with the Clerk of this Court within thirty days of the date of this order. Should the

trial court require more time to comply with the directions of this Court, it shall request an


                                              2
extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
5th day of June, 2018.




                                              3